Citation Nr: 1705904	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-26 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left wrist fracture.

2.  Entitlement to an effective date prior to March 1, 1991 for the grant of service connection for a seizure disorder as a residual of head trauma.

3.  Entitlement to an effective date prior to March 1, 1991 for the grant of service connection for headaches as a residual of head trauma.

4.  Entitlement to an effective date prior to July 11, 2003 for the grant of service connection for depression.

5.  Entitlement to an initial rating greater than 20 percent for a seizure disorder prior to March 26, 2009 and a staged initial rating greater than 80 percent from March 26, 2009.

6.  Entitlement to an initial rating greater than 10 percent for headaches prior to July 11, 2003 and a staged initial rating greater than 30 percent from July 11, 2003.

7.  Entitlement to an initial rating greater than 50 percent for depression prior to March 26, 2009.

8.  Entitlement to an effective date prior to January 29, 2003 for the grant of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to an effective date prior to January 29, 2003 for the establishment of basic eligibility for Dependents' Education Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1982 to March 1983 and from February 1984 to May 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2003 and May 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  

In April 2005 and February 2010 rating decisions, the RO increased the ratings for the Veteran's headache disability to 30 percent effective July 11, 2003; seizure disorder to 80 percent, effective March 26, 2009; and depression to 100 percent, effective March 26, 2009.  An April 2014 rating decision granted an earlier effective date of January 29, 2003 for the grant of TDIU and establishment of basic eligibility for DEA.  As the RO did not assign the maximum disability ratings possible for the entire periods on appeal, the appeals for higher evaluations and earlier effective dates remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board acknowledges that its December 2012 decision remanded the issues of entitlement to an effective date prior to March 26, 2009 for the increased rating of 80 percent for a seizure disorder and entitlement to an effective date prior to March 26, 2009 for the increased rating of 100 percent for depression.  However, the matters of the proper effective dates for the increases are already on appeal as part of the issues of entitlement to increased initial ratings.  Accordingly, they need not be listed as separate issues herein.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to an initial rating greater than 20 percent for a seizure disorder prior to March 26, 2009 and a staged initial rating greater than 80 percent from March 26, 2009; entitlement to initial rating greater than 10 percent for headaches prior to July 11, 2003 and a staged initial rating greater than 30 percent from July 11, 2003; entitlement to initial rating greater than 50 percent for depression prior to March 26, 2009; entitlement to an effective date prior to January 29, 2003 for the grant of entitlement to a TDIU; and entitlement to an effective date prior to January 29, 2003 for the establishment of basic eligibility for Dependents' Education Assistance (DEA) under 38 U.S.C.A. Chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his October 14, 2016 hearing before the Board, the Veteran withdrew his appeal for entitlement to service connection for a left wrist fracture.

2.  A February 1991 Board decision denied entitlement to service connection for a headache disorder, a seizure disorder, anxiety reaction, and paranoid schizophrenia based upon a finding that there was no probative evidence linking the disabilities to the Veteran's active duty service.  The Board's February 1991 decision is final.

3.  On March 1, 1991, the Veteran filed a claim to reopen the issue of entitlement to service connection for residuals of head trauma.

4.  In February 1996, the Board issued a decision which reopened the claim for entitlement to service connection for residuals of head trauma and remanded the claim for additional development.

5.  The date entitlement to service connection for a headache disorder and a seizure disorder arose is September 28, 2000, the date that a probative VA opinion was rendered linking a headache disorder and seizure disorder to the Veteran's active duty service.

6.  A May 2003 Board decision granted service connection for a headache disorder and a seizure disorder and denied service connection for a psychiatric disorder.  Although the Veteran filed motions for reconsideration after the issuance of the Board's May 2003 decision, those motions were denied and the May 2003 Board decision became final.

7.  In June 2003, the RO issued a rating decision assigning an initial disability rating of 20 percent for a seizure disability and 10 percent for a headache disability, both effective March 1, 1991.

8.  On July 11, 2003, the Veteran filed a claim to reopen the issue of entitlement to service connection for a psychiatric disorder.

9.  The date entitlement to service connection for a psychiatric disorder arose is June 9, 2005, the date that a probative VA opinion was rendered linking a psychiatric disorder to the Veteran's active duty service.

10.  In May 2006, the RO issued a rating decision granting service connection for a psychiatric disability and assigning an initial disability rating of 50 percent, effective July 1, 2003.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a left wrist fracture by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The February 1991 Board decision which denied entitlement to service connection for a headache disorder, a seizure disorder, and a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

3.  The May 2003 Board decision which denied entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

4.  The criteria for an effective date prior to March 1, 1991 for the grant of service connection for a headache disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.25, 4.26 (2016).

5.  The criteria for an effective date prior to March 1, 1991 for the grant of service connection for a seizure disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.25, 4.26 (2016).

6.  The criteria for an effective date prior to July 11, 2003 for the grant of service connection for a psychiatric disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claim for entitlement to service connection for a left wrist fracture during an October 14, 2016 hearing before the Board.  There remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the matter and it is dismissed.

II.  Earlier Effective Date Claims for Seizure Disability, Headache Disability, and Psychiatric Disability

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Here the Veteran is appealing the effective dates assigned for the awards of service connection for a seizure disability, a headache disability, and a psychiatric disability.  In this regard, because rating decisions dated in June 2003 and May 2006 granted the Veteran's claims for service connection, the claims are now substantiated.  His filing of notices of disagreement as to the effective dates assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. 

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159 (b)(3). 

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The April 2013 statements of the case set forth the criteria for determining appropriate effective dates.  Therefore, the Board finds that the Veteran has been informed of what is necessary to achieve an earlier effective date. 

VA's duty to assist has been satisfied.  The Veteran's service treatment records, relevant VA treatment records, and identified private treatment records have been obtained.  The Board recognizes that the Veteran has been receiving Social Security Administration (SSA) disability benefits since 1993.  VA's duty to assist includes obtaining SSA records when appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A (b)(1).  There is no indication that the SSA records would be relevant to these claims for earlier effective dates.  As will be explained below, the resolution of these claims is dependent upon the law and regulations applicable to earlier effective date claims.  Consequently, the Board finds the SSA records are not relevant to these earlier effective date claims, and obtaining these records before deciding the claims is not necessary.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the October 2016 Board hearing constitutes harmless error.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

The Veteran contends that he is entitled to effective dates of May 4, 1989 for the awards of service connection for a seizure disability, a headache disability, and a psychiatric disability.  During his October 2016 hearing before the Board, he explained that he filed his initial claim seeking service connection for these disabilities in May 1989, and that this is the appropriate effective date for the awards of service connection.  He noted that he experienced symptoms of these disabilities in 1989, and that he was awarded SSA disability benefits based upon his inability to work due to these disabilities in a May 1993 decision, which was effective in 1989.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

A claim is defined in VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  An informal claim is defined as any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2016).

	a.  Seizure Disorder and Headache Disorder

In a June 2003 rating decision, the RO granted service connection for a seizure disorder and a headache disorder due to an in-service head injury.  The effective date of the awards was set as March 1, 1991.  The rating decision notes that the effective date assigned was the date of receipt of a claim to reopen.

An initial claim seeking service connection for post-traumatic headaches and residuals of head trauma was received by the RO on May 4, 1989.  A September 1989 rating decision denied service connection for those disabilities, and in September 1989, the Veteran filed a notice of disagreement to that rating decision.  A statement of the case was issued in November 1989, and the Veteran perfected his appeal in November 1989.  In February 1991, the Board issued a decision which denied entitlement to service connection for numerous disabilities, including post-traumatic headaches and seizure disorder with memory loss.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511 (a), 7103(a), 7104(a).  As the Board did not order reconsideration of its February 1991 decision, it is final.  Id.

On March 1, 1991, the RO received a request from the Veteran to obtain additional records to help substantiate his claims.  The RO interpreted this correspondence as an informal claim.  In a June 1991 rating decision, the RO denied reopening the claim for entitlement to service connection for residuals of head trauma.  The Veteran filed a notice of disagreement to that rating decision in June 1991, and in November 1991, he perfected his appeal.  In a February 1996 decision, the Board reopened the claim for entitlement to service connection for residuals of head trauma.  The claim was remanded several more times by the Board for additional development, and in a May 2003 decision, the Board granted service connection for a headache disorder and a seizure disorder.  In June 2003, the RO issued a rating decision awarding a 20 percent rating for the seizure disorder, effective March 1, 1991, and a 10 percent rating for the headache disorder, effective March 1, 1991.

After thorough consideration of the evidence of record, the Board concludes that an effective date prior to March 1, 1991 is not warranted for the awards of service connection for a seizure disorder or a headache disorder.  38 C.F.R. § 3.400(r).  The Veteran's March 1, 1991 informal claim is the first claim to reopen the issue of entitlement to service connection for a seizure disorder or a headache disorder filed after the Board's February 1991 final denial.  Review of the record shows no other correspondence from the Veteran or his representative during the time frame between the February 1991 denial and the March 1, 1991 claim form which may be interpreted as a formal or informal claim.

The Veteran's claims for entitlement to service connection for a seizure disorder and a headache disorder were denied by the Board in February 1991 because there was no competent and credible evidence linking the Veteran's disorders to his in-service head injury.  The Board noted that there were numerous physical examinations conducted between 1984 and 1989 which failed to identify any objective symptomatology with the exception of a 2-centimeter scar on the top of the Veteran's head.  The Board "placed particular emphasis" on a 1986 physical examination conducted by the Louisiana Army National Guard which was negative.  The Board acknowledged a March 1989 letter by Dr. Otero which "reported a number of diagnoses attributed to trauma" but found the letter to lack probative value because the physical examination was normal and the clinical records beginning in June 1984 did not support the diagnoses reported.  Additionally, the clinical records contained inconsistencies in date sequences which "detract from their credibility."  Ultimately, the Board concluded that the weight of the evidence was against the claims for service connection.

In its May 2003 decision, the Board granted service connection for a seizure disorder and a headache disorder.  Service connection for a headache disorder was granted based upon a September 2000 VA examination which related the Veteran's headache disorder to his in-service head injury.  The Board found the September 2000 VA examination opinion to be the most probative opinion in the record as it was based upon an extensive review of the evidence in the claims file.  Service connection for a seizure disorder was granted based upon 2000 and 2002 VA examination opinions which related the Veteran's seizures to his in-service head injury.  The Board found them to be more probative than the "few opinions to the contrary" based upon the fact that the opinions were rendered by neurological specialists who thoroughly reviewed the claims file prior to rendering the opinions.

Although there was medical evidence of an etiological link between the headache and seizure disorders and the in-service head injury at the time of the Board's February 1991 decision, the Board found that opinion to lack probative value and to be an insufficient basis upon which to grant service connection.  The Veteran has not alleged that there was clear and unmistakable error in the Board's February 1991 decision, and it is final.  38 C.F.R. § 20.1404(b) (2016); see also Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).  Moreover, the law expressly provides that "a disagreement as to how the facts were weighed or evaluated" is not clear and unmistakable error.  See 38 C.F.R. § 20.1403(d); see also Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Accordingly, the first probative evidence relating the Veteran's seizure and headache disorders to his active duty service were the 2000 VA examination opinions, which were prepared on September 28, 2000.  Thus, the date that entitlement to service connection for a seizure disorder and a headache disorder arose is September 28, 2000. 

Under the general rule of effective dates for reopened claims, an effective date prior to March 1, 1991 for service connection for a headache disorder and a seizure disorder is not warranted.  38 C.F.R. § 3.400(r).  Here, the date of receipt of the claims to reopen is March 1, 1991, and the date that entitlement to service connection arose is September 28, 2000, the date that the VA examiner provided probative opinions linking the Veteran's headache disorder and seizure disorder to his in-service head injury.  Thus, the proper effective date is the later of the two dates, September 28, 2000.  For the foregoing reasons, the Board concludes that effective dates prior to March 1, 1991 for the awards of service connection for a headache disorder and a seizure disorder are not warranted under 38 C.F.R. § 3.400. 

Accordingly, as there is no evidence of a claim to reopen the issues of entitlement to service connection for a headache disorder or a seizure disorder prior to March 1, 1991 after the last final disallowance of the Veteran's claim by the Board in February 1991, and because the evidence reflects that the date entitlement to service connection for a headache disorder and a seizure disorder arose was September 28, 2000, there is no legal basis on which to assign an effective date prior to March 1, 1991 for the awards of service connection for a seizure disorder or a headache disorder.  38 C.F.R. §§ 3.114, 3.400, 3.816 (2016).  An award of service connection "shall" be the later of the receipt of the claim to reopen or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, an effective date prior to March 1, 1991 for the awards of service connection for a headache disorder and a seizure disorder is not warranted.


	b.  Psychiatric Disorder

In a May 2006 rating decision, the RO granted service connection for a psychiatric disorder, and awarded a 50 percent disability rating, effective July 11, 2003.  The rating decision indicates that the effective date assigned was the date of receipt of a claim to reopen.  

An initial claim seeking service connection for anxiety reaction was received by the RO on May 4, 1989.  A September 1989 rating decision denied service connection for that disability, and in September 1989 the Veteran filed a notice of disagreement to that rating decision.  A statement of the case was issued in November 1989, and the Veteran perfected his appeal in November 1989.  In February 1991, the Board issued a decision which denied entitlement to service connection for various disabilities, including anxiety reaction and paranoid schizophrenia.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (West 2014); see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (2016).  As the Board did not order reconsideration of its February 1991 decision, it is final.  Id.

On March 1, 1991, the RO received a request from the Veteran to obtain additional records to help substantiate his claims.  The RO interpreted this correspondence as an informal claim.  In a June 1991 rating decision, the RO denied reopening the claim for entitlement to service connection for residuals of head trauma.  The Veteran filed a notice of disagreement to that rating decision in June 1991, and in November 1991, he perfected his appeal.  In a February 1996 decision, the Board reopened the claim for entitlement to service connection for residuals of head trauma.  The claim was remanded several more times by the Board for additional development.  Thereafter, in a May 2003 decision, the Board again denied the claim for entitlement to service connection for a psychiatric disability.  The Veteran filed motions for reconsideration of the May 2003 decision, but those motions were denied by the Board.  Accordingly, the May 2003 Board decision became final.  Id.  

On July 11, 2003, the Veteran filed a claim to reopen the issue of entitlement to service connection for depression.  In a May 2006 rating decision, the RO granted service connection for a psychiatric disability secondary to a service-connected seizure disorder.  An initial 50 percent disability rating was assigned, effective July 11, 2003, the date of receipt of the claim to reopen.

After thorough consideration of the evidence of record, the Board concludes that an effective date prior to July 11, 2003 is not warranted for the award of service connection for a psychiatric disorder.  38 C.F.R. § 3.400(r).  The Veteran's July 11, 2003 informal claim is the first claim to reopen the issue of entitlement to service connection for a psychiatric disorder filed after the Board's May 2003 final denial.  Review of the record shows no other correspondence from the Veteran or his representative during the time frame between the May 2003 denial and the July 11, 2003 claim which may be interpreted as a formal or informal claim.

The Veteran's claim for entitlement to service connection for psychiatric disorder was denied by the Board in February 1991 because there was no competent and credible evidence linking the Veteran's disorder to his active duty service.  The Board noted that there were numerous physical examinations conducted between 1984 and 1989 which failed to identify any objective symptomatology with the exception of a 2-centimeter scar on the top of the Veteran's head.  The Board "placed particular emphasis" on a 1986 physical examination conducted by the Louisiana Army National Guard which was negative.  The Board acknowledged a March 1989 letter by Dr. Otero which "reported a number of diagnoses attributed to trauma" but found the letter to lack probative value because the physical examination was normal and the clinical records beginning in June 1984 did not support the diagnoses reported.  Additionally, the clinical records contained inconsistencies in date sequences which "detract from their credibility."  Ultimately, the Board concluded that the weight of the evidence was against the claim for service connection.

The claim for service connection was reopened by the Board in a February 1996 decision based upon newly submitted evidence showing that the Veteran suffered from post-traumatic seizures and secondary depression.  After several Board remands for additional development, the Board again denied entitlement to service connection for a psychiatric disability in a May 2003 decision.  The Board acknowledged the positive medical opinions in favor of a finding that the Veteran's psychiatric disability was related to his in-service head injury, but found these opinions to lack probative value because they were either equivocal or unsupported by rationale.  The Board concluded that the most probative opinions were October 1999, May 2001, and September 2002 VA opinions which found that the Veteran's psychiatric disability was not related to his in-service head injury.

Although there was medical evidence of an etiological link between the psychiatric disability and the in-service head injury at the time of the Board's February 1991 and May 2003 decisions, the Board found the opinions to lack probative value and to be an insufficient basis upon which to grant service connection.  While the Veteran filed motions for reconsideration of the May 2003 Board decision, those motions were denied by the Board in March 2004 and June 2005.  The Veteran has not alleged that there was clear and unmistakable error in the Board's February 1991 or May 2003 decisions.  38 C.F.R. § 20.1404(b) (2016); see also Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).  Moreover, the law expressly provides that "a disagreement as to how the facts were weighed or evaluated" is not clear and unmistakable error.  See 38 C.F.R. § 20.1403(d); see also Fugo , 6 Vet. App. at 43-44.  

On July 11, 2003, the Veteran filed a new claim to reopen the issue of entitlement to service connection for a psychiatric disorder.  In a May 2006 rating decision, the RO granted service connection based upon a July 2005 VA examination opinion which linked the Veteran's psychiatric disability to his in-service head injury.

Accordingly, the first probative evidence relating the Veteran's psychiatric disability to his in-service head injury was a VA examination opinion, which was prepared on June 9, 2005.  Thus, the date that entitlement to service connection for a psychiatric disorder arose is June 9, 2005. 

Under the general rule of effective dates for reopened claims, an effective date prior to July 11, 2003 for service connection for a psychiatric disorder is not warranted.  38 C.F.R. § 3.400(r).  Here, the date of receipt of the claim to reopen is July 11, 2003, and the date that entitlement to service connection arose is June 9, 2005, the date that the VA examiner provided a probative opinion linking the Veteran's psychiatric disorder to his in-service head injury.  Thus, the proper effective date is the later of the two dates, June 9, 2005.  For the foregoing reasons, the Board concludes that an effective date prior to July 11, 2003 for the award of service connection for psychiatric disorder is not warranted under 38 C.F.R. § 3.400. 

Although there was a prior claim to reopen the issue of entitlement to service connection for a psychiatric disorder, received on March 1, 1991, the claim for service connection was ultimately denied by the Board in a May 2003 rating decision which is final.  As there is no evidence of a claim to reopen the issue of entitlement to service connection for a psychiatric disorder prior to July 11, 2003 after the last final disallowance of the Veteran's claim by the Board in May 2003, and because the evidence reflects that the date entitlement to service connection for a psychiatric disorder arose was June 9, 2005, there is no legal basis upon which to assign an effective date prior to July 11, 2003 for the awards of service connection for a psychiatric disorder.  38 C.F.R. §§ 3.114, 3.400, 3.816 (2016).  An award of service connection "shall" be the later of the receipt of the claim to reopen or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, an effective date prior to July 11, 2003 for the awards of service connection for a psychiatric disorder is not warranted.


ORDER

The appeal as to the issue of entitlement to service connection for a left wrist fracture is dismissed.

Entitlement to an effective date earlier than March 1, 1991 for the award of service connection for a headache disorder is not warranted.

Entitlement to an effective date earlier than March 1, 1991 for the award of service connection for a seizure disorder is not warranted.

Entitlement to an effective date earlier than July 11, 2003 for the award of service connection for a psychiatric disorder is not warranted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Review of the record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Although a May 1993 SSA decision is of record, the Veteran's complete SSA file has not been obtained.  Records held by the SSA may help the Veteran substantiate his claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As the SSA records may be relevant to the Veteran's claims for increased ratings, and VA has a duty to obtain potentially relevant SSA records, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The Veteran's claims for entitlement to an effective date earlier than January 29, 2003 for the award of TDIU and basic eligibility for DEA benefits are inextricably intertwined with his claims for increased initial disability ratings, as the outcome of such claims may impact the date of entitlement to TDIU and basic eligibility for DEA benefits.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the Veteran's remanded claims should be adjudicated prior to the RO's readjudication of his claims for earlier effective dates for the awards of TDIU and basic eligibility for DEA benefits.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all materials, to include medical records, related to the Veteran's SSA benefits.  Once obtained, associate these records with the claims file.  If these records are unavailable, place a copy of the notification from SSA in the Veteran's claims file.

2.  After conducting the development requested above, readjudicate the issues of entitlement to increased ratings for a seizure disability, a headache disability, and a psychiatric disability based on the entirety of the evidence of record.  Thereafter, readjudicate the claims for entitlement to earlier effective dates for TDIU and basic eligibility for DEA benefits.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


